Title: From John Adams to Henry Knox, 19 June 1791
From: Adams, John
To: Knox, Henry



Dear Sir
Braintree June 19. 1791

I had yesterday the Pleasure of receiving your kind Letter of the 10th of this month, and am happy to find that you are pleased with your situation at Bush Hill.  I hope soon to hear of the Birth of a peaceable son of Mars, and that Mrs Knox is as well and in as good Spirits as you appear to be.
The Paragraphs in the New York Papers I know nothing of: The Lyes in the New Haven one I never heard of till Yesterday.  One Thing I believe: it was not Roger Sherman nor Dr Stiles who wrote them nor any Friend of theirs.
The Preface to Paines Nonsense has occasioned much Speculation.  It is thought rather early for Electioneering.  My head I thank God is not easily diverted from its Views nor my heart from its Resolutions; and therefore neither Paine nor his Godfather will much affect me: and I believe they will affect the Public as little.  It only grieves me that a Character who stood high is so much lowered in the public Esteem.
The cordial and glorious reception of the President in every part of his Tour, an omen for good to the People, and gives universal Pleasure, in this Part of the Country.
Although the Indian Campaign is an  yet the War I presume is a just and a necessary War, and therefore I rejoice that the Forces are so well collected and so far advanced.
The Arrival of Col Smith  happy Event for me and my Family and We all thank you sir, for your  Congratulations on it.
The Death of my learned and amiable Friend Dr Price has hurt me more than the little flickerings of Politicks.  Although his Zeal for Liberty was not always  to Knowledge, his heart was always upright and benevolent, and his Mind was open  Conviction
Three of my Family brought with them the Fever and Ague, but are better.  I hope to see you in October by which time I hope our mutual Friend will get the better of his frenchified delirium: meantime I am with great regard / your Friend and humble Servant

John Adams.